DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 2 and 13 are objected to because of the following informalities:  the limitation “(wherein the alkyl-carbonyl optionally has substituent(s))” should have the parenthesis removed because they render the scope of the claim unclear as to whether that limitation is positively recited or not.  Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Regarding claims 12-15, the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the claims start with the phrase “Use of a compound”.  The examiner suggests amending the claim to read “A method of improving abrasion resistance of a vulcanized rubber composition containing silica by incorporating the compound of formula (I)….”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 12-15, as the claims begin with “Use of a compound” because it attempts to claim a process without setting for any steps involved in the process.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2010-18716, please refer to machine translation for mapping).
Regarding claim 1, Hayashi teaches a rubber composition ([0001]) obtained by kneading a rubber component (([0011]), a vulcanization accelerator ([0032]), silica ([0028]) and a disulfide compound ([0013]).
The disulfide compound has the following structure: 

    PNG
    media_image1.png
    91
    322
    media_image1.png
    Greyscale

While Hayashi does not explicitly exemplify the recited formula (I), it teaches that Z represents a pyrimidine ring ([0017]).  It would have been obvious to a person of ordinary skill in the art at the time 

    PNG
    media_image2.png
    57
    178
    media_image2.png
    Greyscale

It would have been nothing more than using a known Z group in a predictable manner to achieve predictable results. KSR v. Teleflex, 550 U.S.  _, 82 USPQ2d 1385 (2007).
	Regarding claim 2-3, it is noted that the R1 and R2 groups are not mandatorily present. 
	Regarding claim 4, Hayashi teaches that the Z group is a pyrimidine ring ([0017]) and therefore, m and n are 0.
	Regarding claim 5-6, Hayashi teaches that the rubber is a diene rubber such as styrene-butadiene ([0011]).
	Regarding claim 7, Hayashi teaches that the vulcanization accelerator comprises a sulfenamide vulcanization accelerator ([0032]).
	Regarding claim 8-9, Hayashi teaches that the rubber composition is obtained by further mixing and kneading a carbon black ([0029]) and a sulfur compound ([0021]).	Regarding claim 10-11, Hayashi teaches a vulcanized rubber composition obtained by vulcanization the rubber of claim 9 (Examples) which would result in a tire ([0034]).
Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al (JP 2010-18716, please refer to machine translation for mapping) with evidence provided by Hochi (US 2008/0194760)
	The discussion regarding Hayashi in paragraph 8 above is incorporated here by reference.
	Regarding claim 12-14, please refer to the above claims for structure and compositional limitations.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DORIS L LEE whose telephone number is (571)270-3872. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DORIS L. LEE
Examiner
Art Unit 1764



/DORIS L LEE/Primary Examiner, Art Unit 1764